DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 5/26/2021 which is a continuation of application 15/384,907 which was issued as US 11,049,190 wherein:
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/1/2022, 11/11/2021, and 5/26/2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of Application 17/331622 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of US Patent No. 11,049,190. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘190 Patent recite all the limitations of claims 1-20 of the instant Application 17/331622 as indicated in the comparison table below.  
Claims of 17331622
Claims of US 11,049,190
1. A computing system implemented method for learning and incorporating new forms in an electronic document preparation system, the method comprising: 

generating structured form data by analyzing form data related to a new form having a plurality of data fields, the structured form data identifying the data fields of the new form and context data related to context describing the data fields of the new form; 

gathering training set data related to previously filled forms, each previously filled form having completed data fields that each correspond to a respective data field of the new form; 

performing a machine learning process to generate, for a first selected data field of the plurality of data fields of the new form, first candidate function data including a first set of candidate functions, each candidate function of the first set of candidate functions including one or more arithmetic operators, or one or more logical operators; 

generating, for each candidate function of the first set of candidate functions, test data by applying the corresponding one or more arithmetic operators or one or more logical operators of each candidate function to the training set data; 

comparing the test data to the training set data; selecting one or more of the candidate functions as acceptable candidate functions for the first selected data field based on how closely the test data for each candidate function matches data values in the completed data fields of the previously filled forms that correspond to the first selected data field; and outputting results data indicating the one or more acceptable functions.
1. A computing system implemented method for learning and incorporating new forms in an electronic document preparation system, the method comprising:

generating structured form data by analyzing form data related to a new form having a plurality of data fields, the structured form data identifying the data fields of the new form and context data related to context describing the data fields of the new form;

gathering training set data related to previously filled forms, each previously filled form having completed data fields that each correspond to a respective data field of the new form;

performing a machine learning process to generate, for a first selected data field of the plurality of data fields of the new form, first candidate function data including a first set of candidate functions, each candidate function of the first set of candidate functions including one or more arithmetic operators, or one or more logical operators;

…generating, for each candidate function of the first, second, and third sets, test data by applying the corresponding one or more arithmetic operators or one or more logical operators of each candidate function to the training set data;

comparing the test data to the training set data;
selecting one or more of the candidate functions as acceptable candidate functions for the first selected data field based on how closely the test data for each candidate function matches data values in the completed data fields of the previously filled forms that correspond to the first selected data field; and
outputting results data indicating the one or more acceptable functions.
2. The method of claim 1, wherein comparing the test data to the training set data includes generating, for each candidate function of the first set, matching data indicating how closely the test data matches the data values in the completed data fields of the previously filled forms that correspond to the first selected data field.
2. The method of claim 1, wherein comparing the test data to the training set data includes generating, for each candidate function of the first, second, and third sets, matching data indicating how closely the test data matches the data values in the completed data fields of the previously filled forms that correspond to the first selected data field.
3. The method of claim 2, further comprising generating ranking data that ranks the candidate functions based on how closely the test data for each candidate function matches the data values in the completed data fields of the previously filled form that correspond to the first selected data field.
3. The method of claim 2, further comprising generating ranking data that ranks the candidate functions based on how closely the test data for each candidate function matches the data values in the completed data fields of the previously filled form that correspond to the first selected data field.
4. The method of claim 1, wherein the machine learning process includes: generating, for the first selected data field of the plurality of data fields of the new form, dependency data indicating one or more possible dependencies for the first selected data field based on the context data related to the first selected data field; and 

generating the first set of candidate functions based on the dependency data and one or more operators selected from a set of operators.
8. The method of claim 1, wherein the machine learning process includes: generating, for the first selected data field of the plurality of data fields of the new form, dependency data indicating one or more possible dependencies for the first selected data field based on the context data related to the first selected data field; and

generating the first set of candidate functions based on the dependency data and one or more operators selected from a set of operators.
5. The method of claim 4, wherein generating the dependency data includes generating dependency by analyzing the historical software instructions for providing a data value for a data field of the historical form related to the new form.
9. The method of claim 8, wherein generating the dependency data includes generating dependency by analyzing the historical software instructions for providing a data value for a data field of the historical form related to the new form.
6. The method of claim 1, wherein the context data includes text data describing a correct function for providing the data value in the first selected field.
11. The method of claim 1, wherein the context data includes text data describing a correct function for providing the data value in the first selected field.
7. The method of claim 1, wherein the new form is a tax form.
18. The method of claim 1, wherein the new form is a tax form.
8. A computing system implemented method for learning and incorporating new forms in an electronic document preparation system, the method comprising: 

generating structured form data by analyzing form data related to a new form having a plurality of data fields, the structured form data identifying the data fields of the new form and context data related to the data fields of the new form; 

gathering training set data related to previously filled forms, each previously filled form having completed data fields that each correspond to a respective data field of the new form; 
performing a machine learning process to generate, for a first selected data field of the plurality of data fields of the new form, first candidate function data including a first set of candidate functions, each candidate function in the first set of candidate functions including one or more arithmetic operators or one or more logical operators; 

generating, for each candidate function of the first set of candidate functions, test data by applying the corresponding one or more arithmetic operators or one or more logical operators of each candidate function to the training set data; 

comparing the test data to the training set data; selecting one or more of the candidate functions as acceptable candidate functions for the first selected data field based on how closely the test data for each candidate function matches data values in the completed data fields of the previously filled forms that correspond to the first selected data field; and outputting results data indicating the one or more acceptable functions.
19. A computing system implemented method for learning and incorporating new forms in an electronic document preparation system, the method comprising:

generating structured form data by analyzing form data related to a new form having a plurality of data fields, the structured form data identifying the data fields of the new form and context data related to the data fields of the new form;

gathering training set data related to previously filled forms, each previously filled form having completed data fields that each correspond to a respective data field of the new form;
performing a first analysis process to generate, for a first selected data field of the plurality of data fields of the new form, first candidate function data including a first set of candidate functions, each candidate function in the first set of candidate functions including one or more arithmetic operators or one or more logical operators;

…generating, for each candidate function of the first and second sets, test data by applying the corresponding one or more arithmetic operators or one or more logical operators of each candidate function to the training set data;

comparing the test data to the training set data;
selecting one or more of the candidate functions as acceptable candidate functions for the first selected data field based on how closely the test data for each candidate function matches data values in the completed data fields of the previously filled forms that correspond to the first selected data field; and
outputting results data indicating the one or more acceptable functions.
9. The method of claim 8, wherein generating the test data includes generating the test data for each candidate function of the first set of candidate functions.
22. The method of claim 21, wherein generating the test data includes generating the test data for each candidate function of the first, second, and third sets.
10. The method of claim 8, wherein the machine learning process includes:
generating, for the first selected data field of the plurality of data fields of the new form, dependency data indicating one or more possible dependencies for the first selected data field based on the context data related to the first selected data field; and 
generating the first set of candidate functions based on the dependency data and one or more operators selected from a set of operators.
8. The method of claim 1, wherein the machine learning process includes:
generating, for the first selected data field of the plurality of data fields of the new form, dependency data indicating one or more possible dependencies for the first selected data field based on the context data related to the first selected data field; and
generating the first set of candidate functions based on the dependency data and one or more operators selected from a set of operators.
11. The method of claim 10, wherein generating the dependency data includes generating dependency by analyzing the historical software instructions for providing a data value for a data field of the historical form related to the new form.
9. The method of claim 8, wherein generating the dependency data includes generating dependency by analyzing the historical software instructions for providing a data value for a data field of the historical form related to the new form.
12. The method of claim 8, further comprising generating ranking data that ranks the candidate functions based on how closely the test data for each candidate function matches the data values in the completed data fields of the previously filled form that correspond to the first selected data field.
3. The method of claim 2, further comprising generating ranking data that ranks the candidate functions based on how closely the test data for each candidate function matches the data values in the completed data fields of the previously filled form that correspond to the first selected data field.
13. The method of claim 8, wherein the new form is a tax form.
18. The method of claim 1, wherein the new form is a tax form.
14. A system for learning and incorporating new forms in an electronic document preparation system, the system comprising: 

at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having stored therein instructions which, when executed by any set of the one or more processors, perform a process including: 
receiving, form data related to a new form having a plurality of data fields; 

generating, structured form data by analyzing the new form, the structured form data identifying the data fields of the new form and context data related to context describing the data fields of the new form; 

gathering, training set data related to previously filled forms, each previously filled form having completed data fields that each correspond to a respective data field of the new form; 

performing a machine learning process to generate first candidate data including a first set of candidate functions for a first selected data field of the plurality of data fields of the new form, each candidate function of the first set of candidate functions including one or more arithmetic operators or one or more logical operators; 

generating, for each candidate function of the first set of candidate functions, test data by applying the corresponding one or more arithmetic operators or one or more logical operators of each candidate function to the training set data; 

comparing the test data to the training set data; selecting one or more of the candidate functions as acceptable candidate functions for the first selected data field based on how closely the test data for each candidate function matches data values in the completed data fields of the previously filled forms that correspond to the first selected data field; and outputting results data indicating the one or more acceptable functions.
24. A system for learning and incorporating new forms in an electronic document preparation system, the system comprising:

at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having stored therein instructions which, when executed by any set of the one or more processors, perform a process including:
receiving, form data related to a new form having a plurality of data fields;

generating, structured form data by analyzing the new form, the structured form data identifying the data fields of the new form and context data related to context describing the data fields of the new form;

gathering, training set data related to previously filled forms, each previously filled form having completed data fields that each correspond to a respective data field of the new form;

performing a machine learning process to generate first candidate data including a first set of candidate functions for a first selected data field of the plurality of data fields of the new form, each candidate function of the first set of candidate functions including one or more arithmetic operators or one or more logical operators;

…generating, for each candidate function of the first, second, and third sets, test data by applying the corresponding one or more arithmetic operators or one or more logical operators of each candidate function to the training set data;

comparing the test data to the training set data;
selecting one or more of the candidate functions as acceptable candidate functions for the first selected data field based on how closely the test data for each candidate function matches data values in the completed data fields of the previously filled forms that correspond to the first selected data field; and
outputting results data indicating the one or more acceptable functions.
15. The system of claim 14, wherein comparing the test data to the training set data includes generating, for each candidate function of the first set of candidate functions, matching data indicating how closely the test data matches the data values in the completed data fields of the previously filled forms that correspond to the first selected data field.
25. The system of claim 24, wherein comparing the test data to the training set data includes generating, for each candidate function of the first, second, and third sets, matching data indicating how closely the test data matches the data values in the completed data fields of the previously filled forms that correspond to the first selected data field.
16. The system of claim 15, wherein the process includes generating ranking data that ranks the candidate functions based on how closely the test data for each candidate function matches the data values in the completed data fields of the previously filled form that correspond to the first selected data field.
26. The system of claim 25, wherein the process includes generating ranking data that ranks the candidate functions based on how closely the test data for each candidate function matches the data values in the completed data fields of the previously filled form that correspond to the first selected data field.
17. The system of claim 14, wherein the machine learning process includes: generating, for the first selected data field of the plurality of data fields of the new form, dependency data indicating one or more possible dependencies for the first selected data field based on the context data related to the first selected data field; and 
generating the first set of candidate functions based on the dependency data and one or more operators selected from a set of operators.
8. The method of claim 1, wherein the machine learning process includes: generating, for the first selected data field of the plurality of data fields of the new form, dependency data indicating one or more possible dependencies for the first selected data field based on the context data related to the first selected data field; and
generating the first set of candidate functions based on the dependency data and one or more operators selected from a set of operators.
18. The system of claim 17, wherein generating the dependency data includes generating dependency by analyzing the historical software instructions for providing a data value for a data field of the historical form related to the new form.
9. The method of claim 8, wherein generating the dependency data includes generating dependency by analyzing the historical software instructions for providing a data value for a data field of the historical form related to the new form.
19. The system of claim 14, wherein the electronic document preparation system includes a financial document preparation system.
33. The non-transitory computer-readable medium of claim 29, wherein the electronic document preparation system includes a financial document preparation system.
20. The system of claim 19, wherein the financial document preparation system includes a tax return preparation system.
34. The non-transitory computer-readable medium of claim 29, wherein the financial document preparation system includes a tax return preparation system.


	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5, 11, and 18 recite limitations for "the historical software instructions" and “the historical form”.  There is insufficient antecedent basis for these limitations in claims 5, 11, and 18.

The rejections that follow are interpreted in light of the 35 USC 112 rejections presented above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite incorporating new forms in an electronic document preparation system which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: incorporating new forms in an electronic document preparation system.  The steps of: generating structured form data by analyzing form data related to a new form having a plurality of data fields, the structured form data identifying the data fields of the new form and context data related to context describing the data fields of the new form; gathering training set data related to previously filled forms, each previously filled form having completed data fields that each correspond to a respective data field of the new form; performing a process to generate, for a first selected data field of the plurality of data fields of the new form, first candidate function data including a first set of candidate functions, each candidate function of the first set of candidate functions including one or more arithmetic operators, or one or more logical operators; generating, for each candidate function of the first set of candidate functions, test data by applying the corresponding one or more arithmetic operators or one or more logical operators of each candidate function to the training set data; comparing the test data to the training set data; selecting one or more of the candidate functions as acceptable candidate functions for the first selected data field based on how closely the test data for each candidate function matches data values in the completed data fields of the previously filled forms that correspond to the first selected data field; and outputting results data indicating the one or more acceptable functions, when considered collectively as an ordered combination, recite the abstract idea of incorporating new forms in an electronic document preparation system. 
For independent claim 8, the claim recites an abstract idea of: incorporating new forms in an electronic document preparation system. The steps of: generating structured form data by analyzing form data related to a new form having a plurality of data fields, the structured form data identifying the data fields of the new form and context data related to the data fields of the new form; gathering training set data related to previously filled forms, each previously filled form having completed data fields that each correspond to a respective data field of the new form; performing a process to generate, for a first selected data field of the plurality of data fields of the new form, first candidate function data including a first set of candidate functions, each candidate function in the first set of candidate functions including one or more arithmetic operators or one or more logical operators; generating, for each candidate function of the first set of candidate functions, test data by applying the corresponding one or more arithmetic operators or one or more logical operators of each candidate function to the training set data; comparing the test data to the training set data; selecting one or more of the candidate functions as acceptable candidate functions for the first selected data field based on how closely the test data for each candidate function matches data values in the completed data fields of the previously filled forms that correspond to the first selected data field; and outputting results data indicating the one or more acceptable functions, when considered collectively as an ordered combination, recite the abstract idea of incorporating new forms in an electronic document preparation system.
For independent claim 14, the claim recites an abstract idea of: incorporating new forms in an electronic document preparation system. The steps of: receiving, form data related to a new form having a plurality of data fields; generating, structured form data by analyzing the new form, the structured form data identifying the data fields of the new form and context data related to context describing the data fields of the new form; gathering, training set data related to previously filled forms, each previously filled form having completed data fields that each correspond to a respective data field of the new form; performing a process to generate first candidate data including a first set of candidate functions for a first selected data field of the plurality of data fields of the new form, each candidate function of the first set of candidate functions including one or more arithmetic operators or one or more logical operators; generating, for each candidate function of the first set of candidate functions, test data by applying the corresponding one or more arithmetic operators or one or more logical operators of each candidate function to the training set data; comparing the test data to the training set data; selecting one or more of the candidate functions as acceptable candidate functions for the first selected data field based on how closely the test data for each candidate function matches data values in the completed data fields of the previously filled forms that correspond to the first selected data field; and outputting results data indicating the one or more acceptable functions, when considered collectively as an ordered combination, recite the abstract idea of incorporating new forms in an electronic document preparation system.
Independent claims 1, 8, and 14, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including agreements in the form of contracts and business relations.  For independent claim 1, the steps of: generating structured form data by analyzing form data related to a new form having a plurality of data fields, the structured form data identifying the data fields of the new form and context data related to context describing the data fields of the new form; gathering training set data related to previously filled forms, each previously filled form having completed data fields that each correspond to a respective data field of the new form; performing a process to generate, for a first selected data field of the plurality of data fields of the new form, first candidate function data including a first set of candidate functions, each candidate function of the first set of candidate functions including one or more arithmetic operators, or one or more logical operators; generating, for each candidate function of the first set of candidate functions, test data by applying the corresponding one or more arithmetic operators or one or more logical operators of each candidate function to the training set data; comparing the test data to the training set data; selecting one or more of the candidate functions as acceptable candidate functions for the first selected data field based on how closely the test data for each candidate function matches data values in the completed data fields of the previously filled forms that correspond to the first selected data field; and outputting results data indicating the one or more acceptable functions, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  Based on similar reasoning and rationale, the steps of Independent claims 8 and 14 also recite Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “a computing system implemented, an electronic document preparation system, performing a machine learning process, at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having stored therein instructions which, when executed by any set of the one or more processors, perform a process”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claims recite an abstract idea.  
Dependent claims 2-7, 9-13, and 15-20 recite similar limitations as independent claims 1, 8, and 14; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance, in claims 2, 3, 9, 12, 15, and 16 the additional limitations of: wherein comparing the test data to the training set data includes generating, for each candidate function of the first set, matching data indicating how closely the test data matches the data values in the completed data fields of the previously filled forms that correspond to the first selected data field; generating ranking data that ranks the candidate functions based on how closely the test data for each candidate function matches the data values in the completed data fields of the previously filled form that correspond to the first selected data field; wherein generating the test data includes generating the test data for each candidate function of the first set of candidate functions, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations, because these describe the intermediate steps for generating and comparing the test data to the training set data.
In claims 4, 5, 10, 11, 17, and 18, the limitations of: wherein the process includes: generating, for the first selected data field of the plurality of data fields of the new form, dependency data indicating one or more possible dependencies for the first selected data field based on the context data related to the first selected data field; and generating the first set of candidate functions based on the dependency data and one or more operators selected from a set of operators; wherein generating the dependency data includes generating dependency by analyzing the historical software instructions for providing a data value for a data field of the historical form related to the new form, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations because these further describe the process for generating first candidate data.
In claims 6, 7, 13, 19, and 20, the limitations of: wherein the context data includes text data describing a correct function for providing the data value in the first selected field; wherein the new form is a tax form; wherein the electronic document preparation system includes a financial document preparation system, and wherein the financial document preparation system includes a tax return preparation system, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations because these further describe the data and the use of the system for filling tax returns.    
Other than reciting the abstract idea, the dependent claims recite similar additional elements as the independent claims including generic computer components, such as “the machine learning process, the historical software instructions, and the system”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 8, and 14 only recite the additional elements of “a computing system implemented, an electronic document preparation system, performing a machine learning process, at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having stored therein instructions which, when executed by any set of the one or more processors, perform a process”.  A plain reading of Figures 1-4, and associated descriptions in the specification in at least: para. 0035 stating “the terms "computing system", "computing device", and "computing entity", include, but are not limited to, a virtual asset; a server computing system; a workstation; a desktop computing system; a mobile computing system, including, but not limited to, smart phones, portable devices, and/or devices worn or carried by a user; a database system or storage cluster; a switching system; a router; any hardware system; any communications system; any form of proxy system; a gateway system; a firewall system; a load balancing system; or any device, subsystem, or mechanism that includes components that can execute all, or part, of any one of the processes and/or operations as described herein”, para. 0058 of the specification stating “the electronic document preparation system 111 includes a user interface module 112, a form analysis module 113, a natural language parsing module 114, a historical instructions analysis module 115, a machine learning module 116, a data acquisition module 117, and an evaluator module 118”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a computing system implemented, an electronic document preparation system, performing a machine learning process, at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having stored therein instructions which, when executed by any set of the one or more processors, perform a process” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 8, and 14 are directed to an abstract idea. 
Dependent claims 2-7, 9-13, and 15-20, recite similar additional elements as the independent claims including generic computer components, such as “the machine learning process, the historical software instructions, and the system”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 8, and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computing system implemented, an electronic document preparation system, performing a machine learning process, at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having stored therein instructions which, when executed by any set of the one or more processors, perform a process” to perform the steps of independent claim 1 for: generating structured form data by analyzing form data related to a new form having a plurality of data fields, the structured form data identifying the data fields of the new form and context data related to context describing the data fields of the new form; gathering training set data related to previously filled forms, each previously filled form having completed data fields that each correspond to a respective data field of the new form; performing a process to generate, for a first selected data field of the plurality of data fields of the new form, first candidate function data including a first set of candidate functions, each candidate function of the first set of candidate functions including one or more arithmetic operators, or one or more logical operators; generating, for each candidate function of the first set of candidate functions, test data by applying the corresponding one or more arithmetic operators or one or more logical operators of each candidate function to the training set data; comparing the test data to the training set data; selecting one or more of the candidate functions as acceptable candidate functions for the first selected data field based on how closely the test data for each candidate function matches data values in the completed data fields of the previously filled forms that correspond to the first selected data field; and outputting results data indicating the one or more acceptable functions, and based on similar reasoning and rationale for the steps of independent claims 8 and 14, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the independent claims which recite: “gathering training set data related to previously filed forms”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “generating…, performing…, analyzing…, comparing…, selecting…, and applying…”.    Furthermore, the steps for “outputting results data…” are merely presenting results of an analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) and are only generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  Therefore, independent claims 1, 12, and 19 are not patent eligible.  
In addition, the dependent claims 2-7, 9-13, and 15-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the dependent claims of: “the machine learning process, the historical software instructions, and the system” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  Dependent claims 2-7, 9-13, and 15-20 recite limitations for: “generating…, analyzing…, comparing…”, which are akin to performing repetitive calculation which are well understood and conventional functions (see MPEP 2106(d)(ll).  For these reasons, dependent claims 2-7, 9-13, and 15-20 also are not patent eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the nonstatutory double patenting rejection, and 35 USC 101 rejections set forth in this Office Action. 

The following is an examiner’s statement of reasons for indicating allowable subject matter of independent claims 1, 8, and 14 over prior art:
The closest prior art of record is US 2016/0019197 to Iasi et al. (hereinafter referred to as Iasi), US 8,214,362 to Djabarov (hereinafter referred to as Djabarov), US 2006/0111990 to Cohen et al. (hereinafter referred to as Cohen), US 2007/0130134 to Ramsey et al. (hereinafter Ramsey), and US 8,082,144 to Brown et al. (hereinafter referred to as Brown).  Allowance is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 8, and 14.  The prior art of Iasi, Djabarov, Cohen, Ramsey, and Brown specifically do not disclose: “a computing system implemented method for learning and incorporating new forms in an electronic document preparation system, the method comprising: each candidate function of the first set of candidate functions including one or more arithmetic operators, or one or more logical operators; generating, for each candidate function of the first set of candidate functions, test data by applying the corresponding one or more arithmetic operators or one or more logical operators of each candidate function to the training set data”.  Similar reasoning and rationale apply to the other independent claims 12, and 20. 
For these reasons, independent claims 1, 12, and 20 are deemed allowable over the prior art.  Dependent claims 2-5, 7, 9-12, 14, 16, 17, 19, and 20 are allowable over the prior art by virtue of dependency on an allowable claim.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/4/2022